                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


TRINA ELIZABETH WILLIAMS,                      :           CIVIL ACTION
                                               :
       Plaintiff,                              :
                                               :
         v.                                    :
                                               :           NO. 19-1856
COMMISSIONER OF SOCIAL SECURITY,               :
                                               :
       Defendant.                              :

                                           ORDER

       AND NOW, this 11th day of February, 2020, upon careful consideration of Plaintiff’s

Brief and Statement of Issues in Support of Request for Review (Doc. No. 13), Defendant’s

Response (Doc. No. 16), Plaintiff’s Reply (Doc. No. 17), and the record of proceedings before

the Social Security Administration, it is hereby ORDERED that:

   1. Plaintiff’s Request for Review is GRANTED;

   2. Judgment is granted in Plaintiff’s favor to the extent that this matter is REMANDED to

       the Defendant pursuant to sentence four of 42 U.S.C. § 405(g) for further proceedings

       before a properly-appointed Administrative Law Judge other than the judge who

       previously ruled on Plaintiff’s claim consistent with the accompanying Memorandum

       Opinion; and

   3. The Clerk of Court is directed to mark this case as CLOSED.
BY THE COURT:




/s/ Marilyn Heffley
MARILYN HEFFLEY
UNITED STATES MAGISTRATE JUDGE




  2
